Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The information disclosure statement (IDS) submitted on march 10, 2022, was filed and the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicant filed an amended abstract which has been approved. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
RE claim 1, the amended claim 1 has overcome the prior art, Leidenfrost ‘396 does not teach or suggest “a gripper flange that is a proximal attachment point of the arm, with two fixed cage plates, one of the fixed cage plates being the gripper flange, with the mutual distance between the fixed cage plates being maintained by at least one of rods, spokes, ropes and/or wires, and wherein actuators at least one actuator and all movable parts of said gripper mechanism are mainly located within said at least two cages, when in retracted state” in combination with other structural limitations. 
RE claims 6 and 12, the amended claims have overcome the claim rejection of USC 112, second paragraph, and objection of drawings. Therefore, the objection of the drawings and USC 112, second paragraph have been withdrawn. 
Therefore, claims 1-16 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL T CHIN whose telephone number is (571)272-6922. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL T CHIN/Primary Examiner, Art Unit 3651